69 So.3d 1010 (2011)
Carl L. CARR, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-2456.
District Court of Appeal of Florida, First District.
September 13, 2011.
Carl L. Carr, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Carl L. Carr seeks belated appeal of judgment and sentence in case number 2010-CF-005861 in the Circuit Court in and for Duval County. He filed a timely motion to withdraw plea under Florida Rule of Criminal Procedure 3.170(l) and gave a notice of appeal to prison officials for mailing within 30 days of denial of that motion. The notice of appeal, however, was not received either by this court or the circuit court. The State of Florida has not responded in opposition to this petition.
The petition is granted and Carl L. Carr, Jr., is granted belated appeal from judgment and sentence in the above-described case. Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the circuit court to be treated as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
The trial court is directed to appoint counsel to represent petitioner in the direct *1011 appeal if he qualifies for such an appointment.
PETITION GRANTED.
BENTON, C.J., LEWIS, and ROBERTS, JJ., concur.